DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benedetti et al. (U.S. Publication no. 2014/0077031) in view of Valleroy et al. (U.S. Publication no. 2018/0148187).
Re claims 1 and 9, Benedetti et al. disclose an engine nacelle structure 112 comprising a fan duct 138 having a fan duct wall 162, the fan duct wall including a latticed frame having circumferentially extending frame members and longitudinally extending frame members, the circumferentially extending frame members and longitudinally extending frame members form a plurality of bays therebetween, and a plurality of acoustic attenuation panels 220 (see paragraphs [0029], [0044] and Figs. 3 and 4).
Benedetti et al. do not disclose that each acoustic attenuation panel being removably coupled to the latticed frame within a respective one of the plurality of bays so that the acoustic attenuation panel is configured to be coupled to and removed from the latticed frame independent of other ones of the plurality of acoustic attenuation panels.
Valleroy et al. disclose an engine nacelle structure 40 that includes acoustic attenuation panels 46 wherein each acoustic attenuation panel is removably coupled to a frame within a respective one of the plurality of bays so that the acoustic attenuation panel is configured to be coupled to and removed from the latticed frame independent of other ones of the plurality of acoustic attenuation panels (see paragraph [0082] and Fig. 10).

Re claims 2 and 10, Benedetti et al. disclose that the latticed frame and the plurality of acoustic attenuation panels form a fluid flow surface of the fan duct wall so that each of the latticed frame and the plurality of acoustic attenuation panels form at least a portion of a fluid flow passage through the engine nacelle structure (see paragraph [0006] and Fig. 3).
Re claim 3, Benedetti et al. disclose that the fluid flow surface is a smooth surface that effects a laminar fluid flow along the fan duct wall (see Fig. 3).
Re claims 4 and 6, Benedetti et al. disclose that the fan duct wall comprises an arcuate portion and at least one flange portion extending radially from the arcuate portion (see Figs. 3 and 4).
Re claim 5, Benedetti et al. disclose that the arcuate portion includes at least two bays (see Fig. 4).
Re claim 7, Valleroy et al. disclose that the plurality of acoustic attenuation panels are coupled to the latticed frame with removable fasteners (see paragraph [0082]).
Re claim 11, Benedetti et al. disclose that the plurality of acoustic attenuation panels comprises a first face sheet, the first face sheet including perforations that interface with fluid flow through an engine nacelle structure; a second face sheet; and a tubular core disposed between the first face sheet and the second face sheet, where the perforations form openings to the tubular core (see paragraph 0042] and Figs. 9 and 10).

Re claim 13, it would have been an obvious matter of design choice to a recess portion receive a peripheral edge of the face sheet, since Applicant has not disclosed that this particular arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any suitable means to receive the peripheral edge of the face sheet.
Re claim 14, Benedetti et al. disclose that the tubular core comprises a honeycomb core (see Fig. 10).
Re claim 15, Benedetti et al. disclose that the vehicle comprises an aircraft (see Fig. 1).
Re method claims 16-20, Benedetti et al. in view of Valleroy et al disclose the claimed apparatus and may therefor perform the claimed method.
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. Applicant argues that Benedetti et al. is silent with respect to “any latticed frame having circumferentially extending frame members and longitudinally extending frame members”. Examiner respectfully disagrees. Note that fan duct walls 162 and 236 (see Figs. 3 and 5) include a lattice structure (see Fig. 10) wherein the lattice structure includes circumferentially extending members (see Figs. 7 and 8) and longitudinally extending members (see Fig. 9). Thus, Benedetti et al. clearly discloses a latticed frame having circumferentially extending frame members and longitudinally extending frame members. The remainder of Applicant’s arguments are dependent upon Benedetti et al. not disclosing the abovementioned features and are therefore moot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KEITH L DIXON/Examiner, Art Unit 3644

/BRIAN M O'HARA/Primary Examiner, Art Unit 3642